Citation Nr: 0809777	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  97-31 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral foot 
disability.


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran had active service with the United States Marine 
Corps from May 1964 to August 1965, and with the United 
States Navy from August 1965 to June 1967.

This case is currently before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Board remanded the veteran's appeal for service 
connection for bilateral foot disability for additional 
development in October 2006.  The case has since been 
returned to the Board for further appellate action.

The Board also notes that the veteran was provided a 
Statement of the Case in April 2006 on the issue of 
entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD).  This matter is not certified for 
appellate consideration and it is not clear to the Board if 
the veteran is still seeking appellate review with respect to 
this issue.  If he is, he should so inform the RO, which 
should then determine whether the veteran has perfected an 
appeal with respect to this issue.


FINDING OF FACT

No chronic foot disability was present in service or within 
one year of the veteran's discharge from service, and no 
current foot disability is etiologically related to service.


CONCLUSION OF LAW

Bilateral foot disability is not the result of a disease or 
injury incurred in or aggravated by active duty, and the 
incurrence or aggravation of arthritis of either feet during 
such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in November 2006.  The veteran 
received notice concerning the disability-rating and 
effective-date elements of the claim by letter mailed in 
March 2006.

Although the required notice was not sent until after the 
initial adjudication of the claim, the Board finds that there 
is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.  Moreover, the failure to provide timely notice 
with respect to the disability-rating and effective-date 
elements of the claim is clearly harmless in view of the 
Board's determination herein that service connection is not 
warranted for the disability at issue.

The record also reflects that the veteran's service medical 
records and pertinent post-service treatment records have 
been obtained, and the veteran has been afforded an 
appropriate VA examination in response to his claim.  The 
veteran has not identified any other evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that his claimed disability is related 
to service.

The veteran's service medical records reflect that he was 
found to have bilateral asymptomatic second degree pes 
planus, not currently disabling, in July 1964.  Service 
medical records show complaints of foot pain in February and 
July 1966.  On evaluation of fitness for field duty in 
January 1967, the veteran reported that his feet "will not 
bother him significantly."  While the veteran was noted to 
have no orthopedic problems in July 1966, pes planus was 
diagnosed in March 1967.  The veteran received a discharge 
from service in June 1967 following the procurement of 
findings from a Medical Board concerning his diagnosed 
passive-aggressive personality and ensuing unsuitability for 
service.  Service medical records are otherwise negative for 
evidence of foot disability.

The earliest post-service medical evidence of record of any 
foot problem is a July 1993 private treatment record showing 
a diagnosis of left foot callus with breakdown and possible 
cellulitis.  The earliest post-service evidence of pes planus 
is a May 1998 private treatment report from M.C.B, D.P.M.  It 
indicates that the veteran's medial longitudinal arch was 
found to be depressed.  The podiatrist noted that this 
indicated a pes valgo planus foot deformity and that he had 
informed the veteran that he had flat feet and discussed 
orthotics with him.  Later medical evidence of foot problems 
is also of record, to include VA medical records showing that 
painful pes planus was diagnosed in July 1999 and flat foot 
was diagnosed in September 2000.  None of the post-service 
medical evidence links any foot disorder to the veteran's 
active service. 

Pursuant to the Board's remand directive, the veteran was 
afforded a VA examination in December 2006 to determine the 
nature and etiology of any current foot disorders.  The VA 
examiner reviewed the claims file, which includes other, 
subsequent evidence of bilateral foot disability besides the 
aforementioned medical evidence.  
The Board recalls that the only foot disorder diagnosed in 
service was pes planus.  The VA examiner in December 2006 
failed to diagnose pes planus, even though the veteran made 
specific complaints, focused on pain in both feet while 
walking, and recited his history.  At the time of the 
examination in December 2006, the veteran was not wearing 
corrective shoes but he did report using over-the-counter 
inserts.  There was no mention by the veteran of flare-up of 
different joints.  The examiner wrote that the precipitating 
factor for foot pain as described by the veteran was somewhat 
vague but did appear to be related to standing.  However, the 
examiner also noted that the veteran reported being bothered 
by his feet in the morning, after having rested his feet all 
night.  

The December 2006 VA examiner reviewed the claims folders and 
conducted a thorough examination of the veteran's feet.  The 
physical examination disclosed no "atalgia" or limitation 
of gait or signs of gait abnormality or limitation.  
Dermatologically, the veteran's feet were unremarkable.  
Neurologically, his reflexes were normal and there were no 
positive findings to note.  Orthopedically, there was neither 
tenderness on any of the joint ranges of motion nor any 
limitation other than dorsiflexion at the ankle (to 0 
degrees) secondary to gastroc soleus equinus.  Findings 
pertinent to pes planus included the examiner's report that 
off weight bearing there was a normal arch and on weight 
bearing there was a normal arch as well.  As to the heel, the 
examiner reported a relaxed calcaneal stance position and 
neutral calcaneal stance position approximately 2 to 4 
degrees of calcaneal varus.  The veteran's gait with 
pronation and supination was noted to be normal in the gait 
cycle.  Upon review of X-rays, the examiner determined that 
there was a normal calcaneal inclination, slight plantar 
flexion of the talus, and some very, very early minor osseous 
changes in the mid tarsal joint, indicative of possible 
degenerative joint disease.  Inferior bilateral calcaneal 
spurs were determined to be present.  There was no tenderness 
on range of motion or palpation of the plantar fascia or 
inferior aspect of the calcaneus.  

The December 2006 VA examiner opined that it is highly 
unlikely that the veteran has pes planus given the evaluation 
of his radiographs as well as the examination.  He concluded 
that the veteran has "normal compensation" in his foot and 
that there did not seem to be any relationship between any 
current condition and active service.  

The VA examiner reiterated his conclusion as to pes planus in 
an addendum opinion dated in August 2007.  At that time, he 
also clarified his prior finding as to arthritis by opining 
that he did not believe the veteran had significant 
arthritis, that it was unlikely the veteran's symptoms were 
related to arthritis, and that any symptoms bore no 
relationship to the veteran's active service.  The examiner 
also clarified that in his medical judgment the veteran's 
heel spurs were of no clinical significance; indeed, in his 
opinion, they were non-symptomatic.  He did not believe the 
veteran's symptoms were related to heel spurs, nor did he 
believe that any heel spurs were related to active duty.  

Although the foregoing evidence shows that the veteran was 
seen with foot complaints on a few occasions in service and 
was diagnosed with pes planus in service, the preponderance 
of the evidence establishes that he had no chronic foot 
disorder until more than one year following his discharge 
from service and that no current foot disorder is 
etiologically related to service.  

The Board has considered the isolated post-service diagnoses 
of pes planus many years following the veteran's discharge 
from service, but notes that on other occasions when the 
veteran sought treatment for foot complaints, pes planus was 
not diagnosed.  More importantly, the December 2006 VA 
examination was performed for the specific purpose of 
determining the nature and etiology of all current foot 
disorders.  The report of this examination is the most 
comprehensive and probative evidence with respect to whether 
the veteran currently has pes planus.  The examiner concluded 
that the veteran does not and he properly supported this 
conclusion.  Therefore, the Board also concludes that the 
veteran does not have pes planus.

With respect to the veteran's other diagnosed foot disorders, 
the Board notes that there is no medical evidence of any of 
these disorders until decades following the veteran's 
discharge from service or of a nexus between any of the 
disorders and the veteran's active service.  Moreover, the 
December 2006 VA examiner has opined that none of the 
veteran's current foot disorders is related to his active 
service.

Accordingly, service connection is not warranted for 
disability of either foot.  In reaching this decision, the 
Board has determined that application of the evidentiary 
equipoise rule is not required in this case because the 
preponderance of the evidence is against the claim.  


ORDER

Entitlement to service connection for a bilateral foot 
disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


